DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 15 and 22-26 are withdrawn. Claims 1-14 and 16-21 are examined below
Election/Restrictions
Applicant’s election without traverse of Invention, Species C in the reply filed on 5/18/2021 is acknowledged.
Claims 15 and 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2021; the requirement is therefore made FINAL.
Response to Arguments/Amendments
Applicant’s arguments/amendments, see Amendment/Req. Reconsideration-After Non-Final Rejection, filed 10/15/2021, with respect to the rejection(s) of claim(s) 1-14 and 16-21 under 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doucet et al. (US 2016/0310262 A1), Moses (US 20080241212 A1) and Ganatra (US 20160166727 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In that reply filed 10/15/2021, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “7. (Currently Amended) The device of claim 6, wherein an opposed portion of the front area of the pouch has an elasticity of 30-65%, wherein the elasticity is measured as the percent increase of the area when the area is subject to deformation in ASTM burst method D6797-02 using a round ball. 8. (Currently Amended) The device of claim 7, wherein the portion of the back area of the pouch has an elasticity 8-20%, wherein the elasticity is measured as the percent increase of the area when the area is subject to deformation in ASTM burst method D6797-02 using a round ball.” Applicant’s original specification does not support the back area of the pouch having multiple regions with different thickness or elasticities nor does it support a portion of the back area with an elasticity outside of the range of 5-25%.

Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 12-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Doucet et al. (US 2016/0310262 A1) and Moses (US 20080241212 A1).
Regarding Claim 1, as best understood, Doucet teaches a breast implant fixation device to limit migration of a breast implant in a patient comprising: a pouch comprising a shape and size to at least partially cover the breast implant (e.g. Fig. 10 depicts the supporting prosthesis, element 100, covering a breast implant, element 12; ¶ [0266]); a plurality of pores for tissue to grow therein and secure the device to the patient (e.g. ¶ 0065], [0072], [0097] etc.);, a front area opposite the back area (e.g. Fig. 10, elements 101, 102 and 103), the front area comprising a front bottom for placement in the lower pole of the breast (e.g. Fig. 10, elements 101), a front top for placement in the upper pole of the breast (e.g. Fig. 10, element 102), and a front intermediate-region for placement under the skin of the patient (e.g. Fig. 10, element 103);
Doucet does not disclose the following features, however, Moses teaches a device for containing a breast prosthesis wherein the pouch comprises a back area for placement on the chest wall of the patient (e.g. Fig. 2B; [0039]),  wherein at least a portion of the front area of the pouch is thicker than an opposed back area of the pouch (e.g. [0048]; the thickness ranges from 25-500 micrometers which is less than the thickness of the front wall of Doucet) wherein the back area includes a back top opposite the front top, a back intermediate-region opposite the front intermediate-region, and a back bottom opposite the front bottom (e.g. [0039]-[0040]; Fig. 2B ).
Doucet and Moses are concerned with the same field of endeavor as the instant claims, namely, coverings for breast implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doucet such that the support structure for containing a breast prosthesis has a rear wall as taught by Moses in order to allow support structure to reduce capsular contracture (e.g. Moses, [0039]).
Regarding Claim 2, Doucet teaches a breast implant fixation device wherein the thickness of the front area of the pouch is sufficient to prevent the breast implant from being palpable, or to hide any ripples or indentations in the skin of the patient, when a breast implant is placed in the pouch, and the pouch is implanted in the breast of the patient (e.g. ¶ [0107], [0172]).
Regarding Claim 3, Doucet teaches a breast implant fixation device wherein the front area of the pouch has an elasticity range of 30-65%, wherein the elasticity is measured as the percent increase in an area when an area is subject to deformation in ASTM burst method D6797-02 using a round ball (e.g. ¶ [0034]-[0035]; the ranges of the percentage of deformation of the materials overlap; the type of test used to verify the elastic properties of the material does not add structural limitation).
Regarding Claim 4, the combination of Doucet and Moses teaches a breast implant fixation device wherein the back area of the pouch (e.g. Moses; Fig. 2B, [0039]) has an elasticity range of 8-20%, wherein the elasticity is measured as the percent increase in an area when an area is subject to deformation in ASTM burst method D6797-02 using a round ball (e.g. Moses, ¶ [0055]; the ranges of the percentage of deformation of the materials in Moses overlap with the present application (10%-400%); the type of test used to verify the elastic properties of the material does not add structural limitation).
Doucet and Moses are concerned with the same field of endeavor as the instant claims, namely, implantable coverings for breast implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doucet such that the back of the pouch has a flexibility range of 10-400% as in Moses in order to allow the covering to be stretched to conform to the underlying implant (e.g. Moses, [0038], [0055]).
Regarding Claim 5, Doucet teaches a breast implant fixation device wherein the pouch has at least one of the following thicknesses: a thickness of the front area of the pouch between 0.75 - 3 mm (e.g. Fig. 10, element 102; ¶ [0168], [0172]), and a thickness of the back area of the pouch between 0.2 - 0.4 mm.
Regarding Claim 6, Doucet teaches a breast implant fixation device comprising: a pouch comprising a shape and size to at least partially cover the breast implant (e.g. Fig. 10 depicts the supporting prosthesis, element 100, covering a breast implant, element 12; ¶ [0266]); a plurality of pores for tissue to grow therein, securing the device to the patient anatomy (e.g. ¶ 0065], [0072], [0097], etc.), a front area opposite the back area (e.g. Fig. 10, elements 101, 102 and 103), the front area comprising a front bottom for placement in the lower pole of the breast (e.g. Fig. 10, elements 101), a front top for placement in the upper pole of the breast (e.g. Fig. 10, element 102), and a front intermediate-region for placement under the skin of the patient (e.g. Fig. 10, element 103); and wherein the back area has a different elasticity than the front area (e.g. ¶ [0032]-[0035]; The different fabrics used in the different areas have different elasticities).
Doucet does not disclose the following features, however, Moses teaches an device for containing a breast prosthesis wherein the pouch comprises a back area for placement on the chest wall of the patient (e.g. Fig. 2B; [0039]), wherein the back area includes a back top opposite the front top, a back intermediate-region opposite the front intermediate-region, and a back bottom opposite the front bottom (e.g. [0039]; The device displayed in Fig. 2B can be oriented such that the face without the opening is in the back towards the chest wall and thus has a portion that correlates to each of the cited regions); and wherein a portion of the back area has a different elasticity than an opposed portion of the front area (e.g. [0055]; the ranges of the elongation of the materials in Moses are broad enough (10%-400%) that the back area may have an elasticity that is different than the front area taught by Doucet; the type of test used to verify the elastic properties of the material does not add structural limitation).
Doucet and Moses are concerned with the same field of endeavor as the instant claims, namely, implantable coverings for breast implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doucet such that the back of the pouch has an elongation range of 10-400% as in Moses in order to allow the covering to be stretched to conform to the underlying implant (e.g. Moses, [0038], [0055]).
Regarding Claim 7, Doucet does not disclose the following features, however, Moses teaches an device for containing a breast prosthesis wherein an opposed portion of the front area of the pouch has an elasticity of 30-65%, wherein the elasticity is measured as the percent increase of the area when the area is subject to deformation in ASTM burst method D6797-02 using a round ball (e.g. ¶ [0055]; the ranges of the percentage of deformation of the materials in Moses overlap with the present application (10%-400%); the type of test used to verify the elastic properties of the material does not add structural limitation).
Doucet and Moses are concerned with the same field of endeavor as the instant claims, namely, implantable coverings for breast implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doucet such that the back of the pouch has a flexibility range of 10-400% as in Moses in order to allow the covering to be stretched to conform to the underlying implant (e.g. Moses, [0038], [0055]).
Regarding Claim 8, Doucet does not disclose the following features, however, Moses teaches an device for containing a breast prosthesis wherein the portion of the back area of the pouch has an elasticity 8-20%, wherein the elasticity is measured as the percent increase of the area when the area is subject to deformation in ASTM burst method D6797-02 using a round ball (e.g. ¶ [0055]; the ranges of the percentage of deformation of the materials in Moses overlap with the present application (10%-400%); the type of test used to verify the elastic properties of the material does not add structural limitation).
Doucet and Moses are concerned with the same field of endeavor as the instant claims, namely, implantable coverings for breast implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doucet such that the back of the pouch has a flexibility range of 10-400% as in Moses in order to allow the covering to be stretched to conform to the underlying implant (e.g. Moses, [0038], [0055]).
Regarding Claim 9, Doucet teaches a breast implant fixation device wherein the pouch is shaped to enclose a breast implant (e.g. ¶ [0003], [0266]).
Regarding Claim 10, Doucet teaches a breast implant fixation device wherein the pouch comprises at least one seam connecting the back area of the pouch with the front intermediate-region, front top or front bottom of the pouch (e.g. Fig. 6-8, element 105, 106; ¶ [0084]).
Regarding Claim 12, Doucet teaches a breast implant fixation device wherein the pouch comprises one or more of the following: a textile, woven textile, non-woven textile, monofilament mesh, or multifilament mesh (e.g. ¶ [0024], [0026], [0067]-[0069]).
Regarding Claim 13, Doucet teaches a breast implant fixation device wherein the textile, woven textile, non- woven textile, monofilament mesh, or multifilament mesh has at least one of the following properties: (i) burst strength of 0.1 to 30 kgf/cm2; (ii) suture pullout strength of 1 to 7 kgf; and (iii) areal density of 40 to 190 g/m2 (e.g. ¶ [0108], [0111]).
Regarding Claim 14, Doucet teaches a breast implant fixation device wherein the back area of the pouch comprises a slit or opening to allow insertion of the breast implant into the pouch (e.g. ¶ [0266]-[0268]; the device contains an opening in the back to receive/fit over the breast implant).
Regarding Claim 16, Doucet teaches a breast implant fixation device wherein the pouch comprises a resorbable polymer (e.g. ¶ [0094], [0183]).
Regarding Claim 17, Doucet teaches a breast implant fixation device wherein the resorbable polymer is poly- 4-hydroxybutyrate or copolymer thereof, or poly(butylene succinate) or copolymer thereof (e.g. ¶ [0094], [0183]).
Regarding Claim 20, Doucet teaches a breast implant fixation device wherein the thickness of the front area of the pouch decreases from the front top to the front bottom (e.g. ¶ [0107], [0172]; the thickness of the fabrics used can vary from 0.2mm to 2.5mm in different embodiments such that the fabric used in the front sections may be thicker than the fabric used on the back area).
Regarding Claim 21, Doucet teaches a breast implant fixation device wherein the elasticity of the front area of the pouch increases from the front top to the front bottom (e.g. ¶ [0032]-[0035]; The different fabrics used in the different areas have different ranges such that the elasticities can increase from upper poles to lower pole by fabric section, for example, E2 – 35%, E3 – 37%, E1 – 40%).
Claims 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doucet et al. (US 2016/0310262 A1) and Moses (US 20080241212 A1) as applied to claims 1-10, 12-14, 16-17 and 20-21 above, and further in view of Ganatra et al. (US 2016/0166727 A1).
Regarding Claim 11, Doucet does not disclose the following details, however, Ganatra teaches an implantable mesh material with one or more of the following pore sizes: an average pore diameter in the back area of the pouch between 0.5 mm and 3 mm, an average pore diameter in the front bottom of the pouch between 0.5 mm and 1 mm, and an average pore diameter in the front top of the pouch between 0.1 mm and 1 mm (e.g. ¶ [0075], [0158]). Using the pore shape/size in Ganatra instead of the pore shape/size of the material in Doucet is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
To reject a claim based on this rationale the following must be met:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the present instance:
(1) Doucet teaches a breast implant fixation device constructed of a biocompatible fabric as discussed supra. Ganatra teaches a porous implantable material as discussed supra.
(2) A PHOSITA could have combined the inventions taught in Doucet and Ganatra because the polymer material taught by Ganatra is the same type of materials referenced by Doucet as materials used for the construction of the breast implant fixation device. Each of the elements, the porous material and the device, would perform the same function in combination as they would independently.
(3) The results of the combination were predictable because porous material of Ganatra is being used for its intended purpose, implantation into the body (Ganatra, ¶ [0163]). Likewise, Doucet references using a similar material for the purpose of constructing an implantable pouch (Doucet, ¶[0094], [0095]).
4) There are no other relevant findings.
Regarding Claim 18, Doucet does not disclose the following, however, Ganatra teaches a material for use in breast implant devices which comprises one or more of the following: an additive, bioactive agent, antibiotic, antimicrobial, autologous fat, fat lipoaspirate, injectable fat, adipose cells, fibroblast cells, stem cells, collagen, and hyaluronic acid (e.g. ¶ [0088]-[0095], [0136]-[0139]).
Doucet and Ganatra are concerned with the same field of invention as the present claims, namely breast implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doucet such that the device includes any number of bioactive agents or additives as taught by Ganatra in order to produce any of the effects of those bioactive agents or additives at the site of implantation of in the device itself, for example promoting cell proliferation (e.g. Ganatra, ¶ [0095]).
Regarding Claim 19, Doucet does not disclose the following features, however, Ganatra teaches a breast implant device wherein an endotoxin content of the device is less than 20 endotoxin units (e.g. ¶ [0084], Claim 22), and the device is sterile (e.g. Claim 21). Making the device of Doucet sterile and without endotoxins like the device taught in Ganatra is obvious under the rationale of use of known technique to improve similar devices (methods, or products) in the same way. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
To reject a claim based on this rationale the following must be met:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
	In the present case:
(1) Doucet teaches a “base” breast implant fixation device as discussed supra, upon which the “improvements” of sterility and removal of endotoxins can be made. 
(2) Ganatra teaches multifilament yarns for use in the construction of biomedical devices that has been improved in similar ways to the claimed invention.
(3) The results of the “improvement” are predictable because Ganatra intended the material and its properties to be used in a similar application to Doucet, i.e. implantation into the body. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./Examiner, Art Unit 3774      

/YASHITA SHARMA/Primary Examiner, Art Unit 3774